BARTCH, C. J.
(dissenting).
I do not agree with the majority in' their views of this case, nor with their statement of the evidence or as to what it shows. The defendant was tried upon a charge of unlawfully, willfully, and maliciously administering poison to a dog. At the trial the State introduced evidence showing that the defendant called at the residence of Mr. Pierce, where the ■dog was, and stated to Mrs. Pierce that it had bitten his boy badly, and requested that Mr. Pierce kill the animal or else he would kill it. Mrs. Pierce replied that Mr. Pierce would not kill it, because it was not his, but did not tell the defendant to whom the animal belonged. About two weeks later ■on February 7, 1903, the defendant went to Mr. Pierce’s residence and administered poison, from which the dog died. The proof also discloses the owner of the animal. At the •close of the State’s evidence the court directed the jury to return a verdict of not guilty, upon the ground that the prosecution failed to show that the accused was actuated by mal*428ice against tbe owner of the dog. Thereupon the State appealed, and assigned the ruling of the court in the premises as error.
The appellant insists that malice against the animal was shown and that this constituted malice against the owner under our statute. In section 4421, Revised Statutes 1898, is prescribed a certain punishment for “every person who willfully, unlawfully and maliciously administers any poison to. an animal, the property of another, or maliciously exposes any poisonous substance, with intent that the same shall be taken or swallowed by any such animal.” Under these provisions of the statute malice is the gist of the action The enactment was evidently intended to protect the owner in his property against malicious trespass, as well as to punish the perpetrator of the crime denounced. Where, therefore, the poisoning is not done with malice to the owner, nor out of a malicious design to deprive the owner of his property, there is no. malicious trespass which imposes a criminal liability, although there be trespass which may entail a civil liability. The distinction between trespass and malicious trespass, or such as justifies the infliction of the, penalty prescribed, must be carefully maintained, or else an act done in defense of person or property upon serious provocation may nevertheless amount to a criminal offense. Such is not the intent of the statute, and hence a prosecution must fail, where the proof fails to-show malice toward the owner of the property. Therefore a justification which shows a want of malice excuses the act com' mitted, in so far as criminality is' concerned. In other words, an offense is committed and is punishable as a crime, whenever the act is done, as is said by Sir William Blackstone, “either out of a spirit of wanton cruelty or black and diabolical revenge.” (4 Bl. Com., 243.) It’follows that an essential requisite to a valid conviction in such a case is proof of malice toward the owner. (2 Whart. Crim. Law, sec. 1068; Commonwealth v. Williams, 110 Mass. 401; State v. Robinson, 32 Am. Dec. 661; Gaskill v. State, 56 Ind. 550; Northcot v. State, 43 Ala. 330; Hobson v. State, 44 Ala. 380; State v. Enslow, 10 Iowa 115; State v. Wilcox, 24 Am. Dec. *429569; Wright v. State, 30 Ga. 325, 76 Am. Dec. 656.) While, however, malice against tbe owner is an essential ingredient to justify a conviction, such malice may be established by dineet and positive evidence, or by proof showing that the act was committed wantonly and maliciously, with a malevolent •design, signifying an abandoned, depraved and malignant heart, from which malice against the owner may be inferred. Where, therefore, the circumstances show the act to have been committed with a vicious spirit, in a wanton and malicious manner, indicating a brutal instinct, express evidence of malice having previously existed in the mind of the accused toward the owner is not indispensable to bring the case within the statute; but mere proof of the fact that tbe accused, under circumstances showing provocation, committed the act, is not sufficient to justify an inference of malice against the owner, or to warrant a conviction, and hence does not authorize the court to submit the question of malice to the jury. In such event the injured party must be left to his civil remedy as at common law.
In the case at bar there is no direct or positive proof of malice against the owner existing in the mind of the accused either before or at the time of the commission of the act. On the contrary, the proof of the prosecution, the defendant having introduced none, shows some provocation of a justifiable character which led to the commission of the act; and I see nothing in the record to warrant the assertion that the teasing of the animal caused it to make the vicious attack.- [Respecting this question the statements of the witness whose evidence has been construed to this effect are quite contradictory as they appear in the record, and not such as to inspire confidence, especially upon the admission that the witness had not known the boy, but simply thought he was the one by his appearance. On this point the witness testified: “Q. Well, do you remember, before this dog was killed, of the boy going back and forth there ? Do you remember of seeing him ? A. No, sir. Well, I knew all of'them by sight, but I pay so little attention to them I don’t know one from the other. I remember of seeing a boy dressed such as he was dressed that *430day.” Even if tbe witness saw tbis boy behind a.tree with a. stick, may be not have been there through fright, and have struck at' the dog for the purpose of warding off an attack of the animal ? As to the character of the injury inflicted the witness testified: “Q. Mr. Coleman came to your house upon the day which you understood was the day when the dog had bitten one of his children, didn’t he ? A. Yes, sir. Q. You understood that the dog had bitten one of his little boys? A. Yes, sir. Q. He told you that, didn’t he, when he came, Mrs. Pierce? A. Yes, sir. Q. And he told you, did he not, that the dog had bitten his little boy in the calf of the leg ? A. Yes, sir. Q. Inflicting a very severe wound ? A. He said he was bitten badly. Q. He told you that the dog had sent his teeth to the bone of the boy’s leg ? A. No, he didn’t tell me it went to the bone. He said he had bitten him badly.”
Thus it appears from the evidence that the child had been “badly bittenthat thereupon the accused requested that the animal be killed; that his request was denied, and the dog permitted to remain at large; that under these circumstances the accused administered the poison, not knowing who was the owner of the animal. Such evidence utterly fails to indicate any diabolical design on the part of accused to injure the owner, and, in my judgment, does not warrant a conviction. At most, it shows but a determination of the father to save his child from further attack by the animal. That a father may protect his child from attacks of such an animal in good faith, it seems, ought not be denied. Nor was the statute intended to inhibit such protection. So long as the bond of affection planted in human hearts by orir Creator exists between the parent and child so long will the former, out of love.for his offspring, if within his power, prevent harm to the latter from vicious animals; and it is not in accord with any principle of natural justice to denounce such protection as a crime. Nor do the principles hereinbefore considered militate against the correctness of the decision in People v. Olsen, 6 Utah 284, 22 Pac. 163. In that case the offense was committed not only in a cruel, wanton and malicious manner, *431but the circumstances signified a depraved spirit and an utter disregard of the rights of the owner as to an inoffensive animal, without provocation or any justification. This appears from the opinion in that case, where it says:
“The evidence, which is all set out in the record, shows that the defendant and Larsen were driving past the premises of Britton in a wagon having a gun in the wagon, and, when near Brit-ton’s house, the one not engaged in- driving the team picked up the gun and discharged it at the pig, which was running at large, wounding and maiming itthat one of them immediately after the shooting shouted 'Skedaddle'!’ and the one who was driving the team drove rapidly away.”
From the foregoing considerations, I am of the opinion that the court was justified in directing the jury to return a verdict of hot guilty in this case, thus leaving the owner of the animal to his civil remedy, and therefore dissent.